Supreme Court of Florida
                                  ____________

                                  No. SC18-1131
                                  ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT 2018-05.

                                November 21, 2018

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize the amended standard instructions for

publication and use. We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee proposes amending the following standard criminal jury

instructions: 12.1 (Arson – First Degree); 13.1 (Burglary); 13.3 (Trespass – In

Structure or Conveyance); 13.4 (Trespass – On Property Other Than a Structure or

Conveyance); and 13.21 (Impairing or Impeding Telephone or Power to a

Dwelling to Facilitate or Further a Burglary). The proposals were published by the

Committee in The Florida Bar News. No comments were received by the
Committee. After the Committee filed its report, the Court did not publish the

proposals for comment.

      Having considered the Committee’s report, we amend the standard jury

instructions as proposed by the Committee and authorize them for publication and

use. We discuss the more significant amendments below.

      First, the definitions of “dwelling” and “structure” in instructions 12.1, 13.1,

13.3, 13.4, and 13.21 that are based on sections 810.011(1) and (2), Florida

Statutes (2018), are amended to include a bracketed sentence clarifying whether an

enclosed space surrounding a building can be considered part of the dwelling or

structure. The new sentence reads: “The enclosure need not be continuous as it

may have an ungated opening for entering and exiting.” Those definitions in those

instructions are also amended to add a citation to DuBose v. State, 210 So. 3d 641

(Fla. 2017), in which this Court held that an enclosure “need not be continuous[,]

and an ungated opening for ingress and egress does not preclude a determination

that the yard is included in the curtilage of the house.” Id. at 653-54 (alteration in

original) (quoting DuBose v. State, 75 So. 3d 383, 384-85 (Fla. 1st DCA 2011)).

The definition of “conveyance” found in instructions 13.1, 13.3, and 13.21 is also

amended to better track the language of section 810.011(3), Florida Statutes.

      Next, instructions 13.1, 13.3, and 13.4 are amended to include a definition of

“great bodily harm,” providing that “ ‘Great bodily harm’ means great as


                                         -2-
distinguished from slight, trivial, minor, or moderate harm, and as such does not

include mere bruises.” The definition is based upon that provided by Wheeler v.

State, 203 So. 3d 1007 (Fla. 4th DCA 2016), in which the Fourth District Court of

Appeal held that “ ‘great bodily harm’ is ‘distinguished from slight, trivial, minor,

or moderate harm, and as such does not include mere bruises as are likely to be

inflicted in simple assault and battery.’ ” Id. at 1009 (quoting T.W. v. State, 98 So.
3d 238, 243 (Fla. 4th DCA 2012)).

      Additionally, instruction 13.1 is amended to reflect that claims of consent to

enter the structure or conveyance, or that the premises were open to the public, are

affirmative defenses rather than elements of the crime of burglary. This Court

made clear in State v. Hicks, 421 So. 2d 510, 511-12 (Fla. 1982), and reiterated in

State v. Waters, 436 So. 2d 66, 69 n.3 (Fla. 1983), that claims of consent are

defenses to burglary that must be raised affirmatively.

      Last, in instruction 13.1 the paragraph that currently reads “To ‘arm’ oneself

during the course of a burglary includes possessing a firearm, whether loaded with

ammunition or not, at any time during the course of committing the burglary” is

amended to read “If you find a firearm to be a ‘dangerous weapon,’ then to ‘arm’

oneself during the course of a burglary includes possessing a firearm, whether

loaded with ammunition or not, at any time during the course of committing a

burglary.” This language is amended to better reflect that a firearm must be found


                                         -3-
to be a “dangerous weapon” under the burglary statute, because there is no

authority making such a finding as a matter of law.

      The amended criminal jury instructions, as set forth in the appendix to this

opinion, are hereby authorized for publication and use. 1 New language is indicated

by underlining, and deleted language is indicated by struck-through type. We

caution all interested parties that any comments associated with the instructions

reflect only the opinion of the Committee and are not necessarily indicative of the

views of this Court as to their correctness or applicability. In authorizing the

publication and use of these instructions, we express no opinion on their

correctness and remind all interested parties that this authorization forecloses

neither requesting additional or alternative instructions nor contesting the legal

correctness of the instructions. The instructions as set forth in the appendix shall

become effective when this opinion becomes final.

      It is so ordered.




       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at
www.floridasupremecourt.org/jury_instructions/instructions.shtml. We recognize
that there may be minor discrepancies between the instructions as they appear on
the website and the published versions of the instructions. Any discrepancies as to
instructions authorized for publication and use after October 25, 2007, should be
resolved by reference to the published opinion of this Court authorizing the
instruction.


                                         -4-
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR REHEARING/CLARIFICATION.
NOT FINAL UNTIL THIS TIME PERIOD EXPIRES TO FILE A
REHEARING/CLARIFICATION MOTION AND, IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                       -5-
                                  APPENDIX

                       12.1 ARSON — FIRST DEGREE

                             § 806.01(1), Fla. Stat.

     To prove the crime of Arson, the State must prove the following two
elements beyond a reasonable doubt:

      1.    (Defendant) [willfully and unlawfully] [while engaged in the
            commission of [a felony] [(felony alleged)]]]] caused a[n] [fire]
            [explosion].

      Give 2a if § 806.01(1)(a), Fla. Stat. is charged.
      2.    a.     A dwelling, whether occupied or not, [or the contents of the
                    dwelling,] was damaged by the [fire] [explosion].

      Give 2b if § 806.01(1)(b), Fla. Stat. is charged.
            b.     A structure, where persons would normally be present at
                    the time of the [fire] [explosion], [or the contents of a
                    structure where persons would normally be present at the
                    time of the [fire] [explosion]], was damaged by the [fire]
                    [explosion].

       Give 2c if § 806.01(1)(c), Fla. Stat. is charged.
            c.     A structure, that (defendant) knew or had reasonable
                   grounds to believe would be occupied by a human being at
                   the time of the [fire] [explosion], was damaged by the [fire]
                  [explosion].

      Knighten v. State, 568 So. 2d 1001 (Fla. 2d DCA 1990) and N.K.D. v. State,
799 So. 2d 428 (Fla. 1st DCA 2001).
      In order to convict the defendant of Arson, it is not necessary for the
State to prove [he] [she] intended to damage the [dwelling] [structure].

      Give if applicable.
      The cCourt instructs you that (name of felony) is a felony.

      Definitions. Give as applicable.
      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).

                                        6
      “Willfully” means intentionally, knowingly, and purposely.

      Berry v. State, 566 So. 2d 22 (Fla. 1st DCA 1990).
      “Unlawfully” means without a legitimate, lawful purpose.

      § 810.011(2), Fla. Stat. Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      “Dwelling” means a building [or conveyance] of any kind, whether such
building [or conveyance] is temporary or permanent, mobile or immobile,
which has a roof over it and is designed to be occupied by people lodging
therein at night, together with the enclosed space of ground and outbuildings
immediately surrounding it. [The enclosure need not be continuous as it may
have an ungated opening for entering and exiting.] For purposes of arson, a
“dwelling” includes an attached porch or attached garage.

      § 806.01(3), Fla. Stat.;
      “Structure” means any building of any kind, any enclosed area with a
roof over it, any real property and appurtenances, any tent or other portable
building, and any vehicle, vessel, watercraft, or aircraft.

       If the defendant is charged with causing a fire or explosion while committing
a felony, define the felony that the defendant was allegedly committing.

                            Lesser Included Offenses

                           ARSON — 806.01(1)
 CATEGORY ONE             CATEGORY TWO       FLA. STAT.             INS. NO.
 None
                          Arson – second degree 806.01(2)           12.2
                          Attempt               777.04(1)           5.1
                          Criminal mischief     806.13              12.4

                                    Comments

       A special instruction is necessary in cases where the dwelling is vacant and
the homeowner does not intend to return. SeeSee Mitchell v. State, 734 So. 2d 1067
(Fla. 1st DCA 1999).

      This instruction was adopted in 1981 and was amended in 1992 [603 So. 2d
1175], and 2014 [146 So. 3d 1110], and 2018.

                                         7
                                13.1 BURGLARY
                                § 810.02, Fla. Stat.

      Give if the information or indictment charges entering with the intent to
commit an offense:
      To prove the crime of Burglary, the State must prove the following
[two] [three] elements beyond a reasonable doubt:

      1.    (Defendant) entered a [structure] [conveyance] owned by or in the
            possession of (person alleged).

      2.    At the time of entering the [structure] [conveyance], (defendant)
            had the intent to commit [(the crime alleged)] [an offense other
            than burglary or trespass] in that [structure] [conveyance].

      The offense intended cannot be trespass or burglary. If requested, the jury
should be instructed on the elements of the offense(s) intended.

      Affirmative defenses. Give element 3 only if defendant meets his or her
burden of production that he or she had an invitation or license to enter, or that
the premises were open to the public. See State v. Hicks, 421 So. 2d 510 (Fla.
1982), and State v. Waters, 436 So. 2d 66 (Fla. 1983). Failure to instruct on
consent constitutes fundamental error where consent is the sole or primary
defense. Faulk v. State, 222 So. 3d 621 (Fla. 1st DCA 2017) and Harrison v. State,
229 So. 3d 830 (Fla. 4th DCA 2017).
      3.    [(Defendant) was not [licensed] [invited] to enter the [structure]
            [conveyance].] [The premises were not open to the public at the
            time of the entering.]It is a defense to the crime of Burglary if
            [(defendant) was [licensed] [or] [invited] to enter the [structure]
            [conveyance]] [the premises were open to the public at the time of
            the entering]. The State has the burden of proving beyond a
            reasonable doubt that [(defendant) was not [licensed] [or] [invited]
            to enter the [structure] [conveyance]] [the premises were not open
            to the public at the time of the entering].




                                         8
      Give if applicable.
      If the [license] [invitation] to enter was obtained by (defendant’s) trick
or fraud or deceit, then the [license] [invitation] to enter was not valid.

      Give if applicable.
      If (defendant) entered premises that were open to the public, but then
entered an area of the premises that [he] [she] knew or should have known
was not open to the public, (defendant) committed a burglary if [he] [she]
entered that non-public area with the intent to commit [(the crime alleged)] [an
offense other than burglary or trespass] in that non-public area.

      Give if applicable. § 810.07, Fla. Stat.
      You may infer that (defendant) had the intent to commit a crime inside a
[structure] [conveyance] if the [entering] [attempted entering] of the
[structure] [conveyance] was done stealthily and without the consent of the
owner or occupant.

       Give if applicable.
       The entry necessary need not be the whole body of the defendant. It is
sufficient if the defendant, with the intent to commit a crime, extends any part
of [his] [her] body into the [structure] [conveyance].

     Give if the information or indictment charges remaining with the intent to
commit an offense:
     To prove the crime of Burglary, the State must prove the following two
elements beyond a reasonable doubt:

      1.    (Defendant) had permission or consent to enter a [structure]
            [conveyance] owned by or in the possession of (person alleged).

      2.    (Defendant), after entering the [structure] [conveyance], remained
            therein

      Give 2a, 2b, or 2c as applicable.
            a.     surreptitiously and with the intent to commit [(the crime
                   alleged)] [an offense other than burglary or trespass] inside
                   the [structure] [conveyance].


                                        9
             b.    after permission to remain had been withdrawn and with
                   the intent to commit [(the crime alleged)] [an offense other
                   than burglary or trespass] inside the [structure]
                   [conveyance].

             c.    with the intent to commit or attempt to commit a [forcible
                   felony] [(the forcible felony alleged)] inside the [structure]
                   [conveyance].

        The offense intended cannot be trespass or burglary. Forcible felonies are
listed in § 776.08 Fla. Stat. If requested, the jury should be instructed on the
elements of the offense(s) or forcible felony/felonies intended.

      Proof of intent.
      The intent with which an act is done is an operation of the mind and,
therefore, is not always capable of direct and positive proof. It may be
established by circumstantial evidence like any other fact in a case.

      Even though an unlawful [entering] [remaining in] a [structure]
[conveyance] is proved, if the evidence does not establish that it was done with
the intent to commit [(the crime alleged)] [an offense other than burglary or
trespass], the defendant must be found not guilty of burglary.

      Proof of possession of stolen property.
      Proof of possession by an accused of property recently stolen by means
of a burglary, unless satisfactorily explained, may justify a conviction of
burglary if the circumstances of the burglary and of the possession of the
stolen property convince you beyond a reasonable doubt that the defendant
committed the burglary.

      Definitions; give as applicable.
      § 810.011(1), Fla. Stat. Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      “Structure” means any building of any kind, either temporary or
permanent, that has a roof over it, and the enclosed space of ground and
outbuildings immediately surrounding that structure. [The enclosure need not
be continuous as it may have an ungated opening for entering and exiting.]

      § 810.011(3), Fla. Stat.

                                         10
       “Conveyance” means any motor vehicle, ship, vessel, railroad vehicle or
car, trailer, aircraft or sleeping car; and to enter a conveyance includes taking
apart any portion of the conveyance.

      Burglary enhancements:
      With an assault.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether, in the course of
committing the burglary, (defendant) assaulted any person. An assault is an
intentional and unlawful threat, either by word or act, to do violence to
another, at a time when the defendant appeared to have the ability to carry
out the threat and [his] [her] act created a well-founded fear in the other
person that the violence was about to take place.

      With a battery.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether, in the course of
committing the burglary, (defendant) battered any person. A battery is an
actual and intentional touching or striking of another person against that
person’s will or the intentional causing of bodily harm to another person.

      While armed.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether, in the course of
committing the burglary, (defendant) was armed or armed [himself] [herself]
within the [structure] [conveyance] with [explosives] [a dangerous weapon].

       Definitions. Give as applicable. § 790.001(5), Fla. Stat. See exceptions in
§ 790.001(5)(a)–(d), Fla. Stat.
       “Explosive” means any chemical compound or mixture that has the
property of yielding readily to combustion or oxidation upon application of
heat, flame, or shock, including but not limited to dynamite, nitroglycerin,
trinitrotoluene, or ammonium nitrate when combined with other ingredients
to form an explosive mixture, blasting caps, and detonators.

    State v. Rodriguez, 402 So. 2d 86 (Fla. 3d DCA 1981).
    A “dangerous weapon” is any weapon that, taking into account the
manner in which it is used, is likely to produce death or great bodily harm. It
                                        11
is not necessary for the State to prove that the defendant intended to use or
was willing to use the weapon in furtherance of the burglary in order for a
weapon to constitute a “dangerous weapon.”

     Wheeler v. State, 203 So. 3d 1007 (Fla. 4th DCA 2016).
     “Great bodily harm” means great as distinguished from slight, trivial,
minor, or moderate harm, and as such does not include mere bruises.

      Hardee v. State, 534 So. 2d 706 (Fla. 1988).
      If you find a firearm to be a “dangerous weapon,” then toTo “arm”
oneself during the course of a burglary includes possessing a firearm, whether
loaded with ammunition or not, at any time during the course of committing
the burglary.

      Structure or conveyance is a dwelling.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether the [structure]
[conveyance] [entered] [remained in] was a dwelling.

      Definition. Give as applicable. Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      “Dwelling” means a building [or conveyance] of any kind, whether such
building [or conveyance] is temporary or permanent, mobile or immobile,
which has a roof over it and is designed to be occupied by people lodging
therein at night, together with the enclosed space of ground and outbuildings
immediately surrounding it. [The enclosure need not be continuous as it may
have an ungated opening for entering and exiting.] For purposes of burglary,
a “dwelling” includes an attached porch or attached garage.

      Human being in structure or conveyance.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether, in the course of
committing the burglary, there was another human being in the [structure]
[conveyance], at the time [he] [she] [entered] [remained in] the [structure]
[conveyance].

     Offense intended is theft of a controlled substance.
     If you find (defendant) guilty of burglary, you must also determine
whether the State has proved beyond a reasonable doubt that the offense

                                        12
intended to be committed therein was theft of a controlled substance.
Pursuant to Florida law, (name of controlled substance) is a controlled
substance. A theft occurs when a person knowingly and unlawfully obtains or
uses or endeavors to obtain or use the property of the victim and does so with
the intent to, either temporarily or permanently, deprive the victim of his or
her right to the property or any benefit from it or to appropriate the property
of the victim to his or her own use or to the use of any person not entitled to it.

       Traveling from county of residence into another county with intent to commit
a burglary and with purpose to thwart law enforcement efforts to track stolen
property. § 843.22, Fla. Stat.
       If you find (defendant) guilty of [Burglary] [Attempted Burglary]
[Solicitation to Commit Burglary] [Conspiracy to Commit Burglary], you
must also determine whether the State proved beyond a reasonable doubt
that:

      1.    (Defendant) had a county of residence within Florida; and

      2.    (Defendant) travelled any distance with the intent to commit a
            burglary in a county in Florida other than [his] [her] county of
            residence; and

      3.    The purpose of (defendant’s) travel was to thwart law enforcement
            attempts to track items stolen in the burglary.

     “County of residence” means the county within this state in which a
person resides.

      Evidence of a person’s county of residence includes, but is not limited
to:
      1.    The address on a person’s driver license or state identification
            card;

      2.    Records of real property or mobile home ownership;

      3.    Records of a lease agreement for residential property;

      4.    The county in which a person’s motor vehicle is registered;

                                        13
      5.    The county in which a person is enrolled in an educational
            institution;

      6.    The county in which a person is employed.

      Dwelling or structure with use of motor vehicle or damage.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether, in the course of
committing the burglary, (defendant) entered a [dwelling] [structure] and

      1.    used a motor vehicle as an instrumentality, other than merely as a
            getaway vehicle, to assist in committing the offense, and thereby
            damaged the [dwelling] [structure].

      or

      2.    caused damage to the [dwelling] [structure] [property within the
            [dwelling] [structure]], in excess of $1,000.

      Authorized emergency vehicle.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether the conveyance
[entered] [remained in] was an authorized emergency vehicle.

       Definition. See § 316.003(1), Fla. Stat.
       An “authorized emergency vehicle” is a vehicle of the fire department
(fire patrol), police vehicles, and such ambulances and emergency vehicles of
municipal departments, public service corporations operated by private
corporations, the Department of Environmental Protection, the Department
of Health, the Department of Transportation, and the Department of
Corrections as are designated or authorized by their respective department or
the chief of police of an incorporated city or any sheriff of a county.

      State of emergency.
      The definitions of structure, dwelling, and conveyance are different for
counties where a state of emergency has been declared under chapter 252. See
§ 810.011(1), (2), and (3), Fla. Stat.


                                        14
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether

      1.    the burglary was committed within a county that was subject to a
            state of emergency that had been declared by the governor under
            chapter 252, the “State Emergency Management Act,”

      and

      2.    the perpetration of the burglary was facilitated by conditions
            arising from the emergency.

       Definition.
       The term “conditions arising from the emergency” means civil unrest,
power outages, curfews, voluntary or mandatory evacuations, or a reduction
in the presence of or response time for first responders or homeland security
personnel.

     § 810.011(4), Fla. Stat.
     An act is committed “in the course of committing” if it occurs in the
attempt to commit the offense or in flight after the attempt or commission.

                           Lesser Included Offenses

  BURGLARY WITH ASSAULT OR BATTERY OR WHILE ARMED OR
    WITH USE OF MOTOR VEHICLE OR PROPERTY DAMAGE —
                        810.02(2)
CATEGORY ONE            CATEGORY TWO               FLA. STAT.       INS. NO.
Burglary                                           810.02(4)        13.1
                        Aggravated battery         784.045          8.4
                        Persons Engaged in      790.07(2)           10.3
                        Criminal Offense Having
                        Firearm
                        Battery                    784.03           8.3
                        Aggravated assault         784.021          8.2

                                       15
                         Persons Engaged in      790.07(1)              10.3
                         Criminal Offense Having
                         Weapon
                         Assault                      784.011           8.1
                         Attempt                      777.04(1)         5.1
                         Burglary                     810.02(3)         13.1
                         Trespass                     810.08(2)(a)      13.3
                         Trespass                     810.08(2)(b)      13.3
                         Trespass                     810.08(2)(c)      13.3
                         Criminal Mischief            806.13            12.4
It is probably best for the jury to make special findings regarding enhancements
instead of listing all of the necessary lesser-included offenses of the highest form
of Burglary charged. SeeSee Justice Pariente's concurring opinion in Sanders v.
State, 944 So. 2d 203 (Fla. 2006) (Pariente, J., concurring).




                                         16
  BURGLARY OF DWELLING; BURGLARY OF STRUCTURE OR
 CONVEYANCE WITH HUMAN BEING INSIDE; BURGLARY OF AN
      AUTHORIZED EMERGENCY VEHICLE* — 810.02(3)
CATEGORY ONE             CATEGORY TWO                 FLA. STAT.        INS. NO.
Burglary                                              810.02(4)         13.1
                         Attempt                      777.04(1)         5.1
                         Trespass                     810.08(2)(a)      13.3
                         Trespass                     810.08(2)(b)      13.3
                         Trespass                     810.08(2)(c)      13.3
It is probably best for the jury to make special findings regarding enhancements
instead of listing all of the necessary lesser-included offenses of the highest form
of Burglary charged. SeeSee Justice Pariente's concurring opinion in Sanders v.
State, 944 So. 2d 203 (Fla. 2006) (Pariente, J., concurring).




                           BURGLARY — 810.02(4)
CATEGORY ONE             CATEGORY TWO                 FLA. STAT.        INS. NO.
None
                         Attempt                      777.04(1)         5.1
                         Trespass                     810.08(2)(a)      13.3
                         Trespass                     810.08(2)(b)      13.3
                         Trespass                     810.08(2)(c)      13.3
                         Criminal Mischief            806.13            12.4
It is probably best for the jury to make special findings regarding enhancements
instead of listing all of the necessary lesser-included offenses of the highest form
of Burglary charged. SeeSee Justice Pariente's concurring opinion in Sanders v.
State, 944 So. 2d 203 (Fla. 2006) (Pariente, J., concurring).


                                         17
                                    Comments

      As of June 2018, the courts had not determined which definition of “motor
vehicle” applies to the burglary statute.

       When the compounded offense of burglary with an assault or burglary with a
battery is charged, the jury can convict on two lesser-included offenses. SeeSee
Gian-Grasso v. State, 899 So. 2d 392 (Fla. 4th DCA 2005).

       This instruction was adopted in 1981 and amended in 1985 [477 So. 2d 985],
1997 [697 So. 2d 84], 2003 [850 So. 2d 1272], 2007 [962 So. 2d 310], 2008 [986
So. 2d 563], 2013 [109 So. 3d 721], 2015 [176 So. 3d 938], and 2017 [217 So. 3d
965], and 2018.



          13.3 TRESPASS—IN STRUCTURE OR CONVEYANCE
                         § 810.08, Fla. Stat.

     To prove the crime of Trespass in a [Structure] [Conveyance], the State
must prove the following three elements beyond a reasonable doubt:

      Give a. for trespass and/or b. for trespass after warning to depart.
         a. 1. (Defendant) willfully entered or remained in a
                    [structure] [conveyance].

             2.    The [structure] [conveyance] was in the lawful possession of
                   (person alleged).

             3.     (Defendant’s) entering or remaining in the [structure]
                    [conveyance] was without authorization, license, or
                   invitation by (person alleged) or any other person
                   authorized to give that permission.

         b. 1.     (Defendant) had been authorized, licensed, or invited
                   to enter or remain in a [structure] [conveyance].

             2.    [The owner] [The lessee] [A person authorized by the
                   owner or lessee] of the premises warned (defendant) to
                   depart.
                                        18
             3.    (Defendant) refused to depart.

       Authority to enter or remain in a [structure] [conveyance] need not be
given in express words. It may be implied from the circumstances. It is
lawful to enter or remain in a [structure] [conveyance] of another if, under all
the circumstances, a reasonable person would believe that [he] [she] had the
permission of the owner or occupant.

     Definitions. Give as applicable.
     § 810.08(3), Fla. Stat.
     “Person authorized” means an owner or lessee, or his or her agent, or
any law enforcement officer whose department has received written
authorization from the owner or lessee, or his or her agent, to communicate
an order to depart the property in case of a threat to public safety or welfare.

      Rozier v. State, 402 So. 2d 539 (Fla. 5th DCA 1981).
      “Willfully” means intentionally, knowingly, and purposely.

      § 810.011(1), Fla. Stat.; and State v. Hamilton, 660 So. 2d 1038 (Fla. 1995);
Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      “Structure” means any building of any kind, either temporary or
permanent, that has a roof over it, and the enclosed space of ground and
outbuildings immediately surrounding that structure. [The enclosure need not
be continuous as it may have an ungated opening for entering and exiting.]

       § 810.011(3), Fla. Stat.
       “Conveyance” means any motor vehicle, ship, vessel, railroad vehicle or
car, trailer, aircraft, or sleeping car; and to enter a conveyance includes
taking apart any portion of the conveyance.

      While armed.
      If you find the defendant guilty of trespass in a [structure] [conveyance],
you must then determine whether the State proved beyond a reasonable doubt
that the defendant was armed or armed [himself] [herself] with a firearm or
other dangerous weapon during the trespass.

      Human being in structure or conveyance.
      If you find the defendant guilty of [attempted] trespass in a [structure]
[conveyance], you must then determine whether the State proved beyond a
                                        19
reasonable doubt that there was a human being in the [structure]
[conveyance] at the time of the [attempted] trespass.

       § 790.001(6), Fla. Stat. Give if applicable.
       A “firearm” is any weapon, including a starter gun, which will, is
designed to, or may readily be converted to expel a projectile by the action of
an explosive; the frame or receiver of any such weapon; any firearm muffler
or firearm silencer; any destructive device; or any machine gun. [The term
“firearm” does not include an antique firearm unless the antique firearm is
used in the commission of a crime.] See § 790.001(1) Fla. Stat. for the definition
of “antique firearm” and § 790.001(4) Fla. Stat. for the definition of “destructive
device.”

    A “dangerous weapon” is any weapon that, taking into account the
manner in which it is used, is likely to produce death or great bodily harm.

     Wheeler v. State, 203 So. 3d 1007 (Fla. 4th DCA 2016).
     “Great bodily harm” means great as distinguished from slight, trivial,
minor, or moderate harm, and as such does not include mere bruises.

                            Lesser Included Offenses

      TRESPASS IN STRUCTURE OR CONVEYANCE — 810.08
 CATEGORY ONE       CATEGORY TWO           FLA. STAT. INS. NO.
 None
                    Attempt (except refuse 777.04(1)  5.1
                    to depart)

                                    Comment

      This instruction was adopted in 1981 and amended in 1985 [477 So. 2d 985],
and 2012 [87 So. 3d 679], and 2018.




                                        20
            13.4 TRESPASS—ON PROPERTY OTHER THAN A
                    STRUCTURE OR CONVEYANCE
                      § 810.09(1)(a)1 and 2, Fla. Stat.

      To prove the crime of Trespass on Property other than a Structure or
Conveyance, the State must prove the following four elements beyond a
reasonable doubt:

         1. (Defendant) willfully entered upon or remained in property other
            than a structure or conveyance.

         2. The property was [owned by] [in the lawful possession of] (person
            alleged).

         3. Give one of the following paragraphs, as applicable.

            Give if § 810.09(1)(a)1, Fla. Stat. is charged.
            Notice not to enter upon or remain in that property had been
            given by [[actual communication to the defendant] [[posting]
            [fencing] [cultivation] of the property in the manner defined in
            this instruction]].

            Give if § 810.09(1)(a)2, Fla. Stat. is charged.
            The property was the unenclosed curtilage of a dwelling and
            (defendant) entered or remained with the intent to commit a crime
            thereon other than trespass.

         4. (Defendant’s) entering upon or remaining in the property was
            without authorization, license, or invitation from (person alleged)
            or any other person authorized to give that permission.

      Authority to enter upon or remain in property need not be given in
express words. It may be implied from the circumstances. It is lawful to enter
upon or remain in the property of another if, under all the circumstances, a
reasonable person would believe that [he] [she] had the permission of the
owner or occupant.

     Definitions.
     §810.011(1), Fla. Stat.; and State v. Hamilton, 660 So. 2d 1038 (Fla. 1995);
and DuBose v. State, 210 So. 3d 641 (Fla. 2017).
                                       21
      “Structure” means a building of any kind, either temporary or
permanent, which has a roof over it, and the enclosed space of ground and
outbuildings immediately surrounding it. [The enclosure need not be
continuous as it may have an ungated opening for entering and exiting.]

       § 810.011(3), Fla. Stat.
       “Conveyance” means any motor vehicle, ship, vessel, railroad vehicle or
car, trailer, aircraft, or sleeping car; and “to enter a conveyance” includes
taking apart any portion of the conveyance.

       § 810.09(3), Fla. Stat.
       “Person authorized” means any owner, his or her agent, or a
community association authorized as an agent for the owner, or any law
enforcement officer whose department has received written authorization
from the owner, his or her agent, or a community association authorized as an
agent for the owner, to communicate an order to leave the property in the case
of a threat to public safety or welfare.

      § 810.09(1)(b), Fla. Stat.
      “Unenclosed curtilage of a dwelling” means the unenclosed land or
grounds, and any outbuildings, that are directly and intimately adjacent to
and connected with the dwelling and necessary, convenient, and habitually
used in connection with that dwelling.

       § 810.011(2), Fla. Stat. Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      “Dwelling” means a building or conveyance of any kind, including any
attached porch, whether such building or conveyance is temporary or
permanent, mobile or immobile, which has a roof over it and is designed to be
occupied by people lodging therein at night, and the enclosed space of ground
and outbuildings immediately surrounding that dwelling. [The enclosure need
not be continuous as it may have an ungated opening for entering and
exiting.]

      Rozier v. State, 402 So. 2d 539 (Fla. 5th DCA 1981).
      Willfully” means intentionally, knowingly, and purposely.

     § 810.011(5)(a)1. and (b), Fla. Stat. Give if applicable.
     Notice not to enter upon property may be given by posting signs not
more than 500 feet apart along and at each corner of the property's
boundaries. The signs must prominently state, in letters not less than two
                                      22
inches high, the words “No Trespassing” The signs also must state, with
smaller letters being acceptable, the name of the owner or lessee or occupant
of the land. The signs must be placed so as to be clearly noticeable from
outside the boundary lines and corners of the property. [If the property is less
than five acres in area, and a dwelling house is located on it, it should be
treated as posted land even though no signs have been erected.]

       § 810.011(6), Fla. Stat. Give if applicable.
       Notice not to enter property may be given by cultivation of the property.
“Cultivated land” is land that has been cleared of its natural vegetation, and
at the time of the trespass was planted with trees, a crop, an orchard or a
grove, or was a pasture. [Fallow land, left that way as part of a crop rotation,
is also “"cultivated land."”]

       § 810.011(7), Fla. Stat. Give if applicable.
       Notice not to enter property may be given by fencing the property.
“Fenced land” is land that has been enclosed by a fence of substantial
construction. The fence may be made from rails, logs, posts and railings, iron,
steel, barbed wire or other wire or material. The fence must stand at least
three feet high. [If a part of the boundary of a piece of property is formed by
water, that part should be treated as legally fenced land.]

      Give if applicable.
      When every part of property is either posted or cultivated or fenced, the
entire property is considered as enclosed and posted land.

      Enhanced penalty. Give if applicable.
      If you find the defendant guilty of trespass on property other than a
structure or conveyance, you must then determine whether the State proved
beyond a reasonable doubt that the defendant was armed with a firearm or
other dangerous weapon during the trespass.

       § 790.001(6), Fla. Stat. Give if applicable.
       A “firearm” is any weapon [including a starter gun] which will, is
designed to, or may readily be converted to expel a projectile by the action of
an explosive; the frame or receiver of any such weapon; any firearm muffler
or firearm silencer; any destructive device; or any machine gun. [The term
“firearm” does not include an antique firearm unless the antique firearm is
used in the commission of a crime.] See § 790.001(1), Fla. Stat. for the definition

                                        23
of “antique firearm” and § 790.001(4), Fla. Stat. for the definition of “destructive
device.”

    A “dangerous weapon” is any weapon that, taking into account the
manner in which it is used, is likely to produce death or great bodily harm.

     Wheeler v. State, 203 So. 3d 1007 (Fla. 4th DCA 2016).
     “Great bodily harm” means great as distinguished from slight, trivial,
minor, or moderate harm, and as such does not include mere bruises.

                            Lesser Included Offenses


    TRESPASS ON PROPERTY OTHER THAN STRUCTURE OR
                CONVEYANCE — 810.09(1)(a)
 CATEGORY ONE     CATEGORY TWO      FLA. STAT. INS. NO.
 None
                  Attempt           777.04(1)  5.1

                                     Comment

       This instruction was adopted in 1981 and amended in 1985, 2012 [87 So. 3d
679], and 2018.




   13.21 IMPAIRING OR IMPEDING TELEPHONE OR POWER TO A
      DWELLING TO FACILITATE OR FURTHER A BURGLARY
                        § 810.061, Fla. Stat.
      To prove the crime of Impairing or Impeding Telephone or Power to a
Dwelling to Facilitate or Further a Burglary, the State must prove the
following two elements beyond a reasonable doubt:

      Give as applicable.
      1.    (Defendant)
            a.    damaged a [wire] [line] that transmitted [telephone service]
                  [power] to a dwelling.


                                         24
            b.    impaired equipment necessary for [telephone] [power]
                  transmission to a dwelling.

            c.    [impaired] [impeded] [telephone] [power] transmission to a
                  dwelling.

      2.    (Defendant) did so for the purpose of facilitating or furthering the
            [commission] [attempted commission] of a burglary of that
            dwelling.

     To define a burglary, see the elements of burglary in instruction 13.1.
     To define an attempt, see instruction 5.1.

      Definitions.
      § 810.011(2), Fla. Stat. Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      “Dwelling” means a building or conveyance of any kind, including any
attached porch, whether such building or conveyance is temporary or
permanent, mobile or immobile, which has a roof over it and is designed to be
occupied by people lodging therein at night, together with the enclosed space
of ground and outbuildings immediately surrounding it. [The enclosure need
not be continuous as it may have an ungated opening for entering and
exiting.] For purposes of this crime, a “dwelling” includes an attached garage.

       § 810.011(3), Fla. Stat. Give if applicable.
       “Conveyance” means any motor vehicle, ship, vessel, railroad vehicle or
car, trailer, aircraft, or sleeping car; and “to enter a conveyance” includes
taking apart any portion of the conveyance.

      “Impaired” means to be diminished, damaged, or weakened.

     “Impeded” means to slow something down or prevent an activity from
making progress at its previous rate.

      “Facilitate” means to help or assist, or to make something possible or
easier.

      An “attempt” to commit a crime is the formation of an intent to commit
that crime and the doing of some act toward the commission of the crime
other than mere preparation to commit the crime.

                                       25
                               Comment

This instruction was adopted in 2007 [953 So. 2d 495] and amended in 2018.




                                26